PER CURIAM.
Defendant, Larry McKenzie, was indicted and charged with first degree murder in Hillsborough County on November 2, 1965. He was subsequently arraigned and upon advice of counsel plead not guilty. On December 15, 1965 defendant, represented by counsel, was tried before a jury; but he subsequently appeared with counsel before the trial judge and on January 4, 1966, plead guilty to murder in the third degree. On February 4, 1966 the trial judge adjudicated defendant guilty and sentenced him to serve ten years in the state prison.
Almost one year later, on January 13, 1967, defendant filed a motion for post-conviction relief which was denied by the trial judge. This appeal followed.
Appellant attempts to assign as error the trial court’s admission of his confession at the trial, the admission of evidence obtained by an allegedly illegal search and seizure, the denial of appellant’s motion to quash the indictment, and the allowance by the trial judge of inadequate expenses for investigation. However, these issues were not raised in petitioner’s motion for relief under Criminal Procedure Rule No. 1, F. S.A. ch. 924 Appendix, and consequently they were not considered by the trial court. Clearly, they cannot now be raised for the first time on appeal. Adams v. State, Fla.App.1965, 179 So.2d 369; Lee v. State, Fla.App.1964, 165 So.2d 443.
Furthermore, upon a consideration of the points originally raised by petitioner in his motion for relief, we find that the trial court committed no error in denying said petition. Therefore, the order is affirmed.
LILES, C. J., and PIERCE and HOB-SON, JJ., concur.